          Case 1:18-cv-02894-RCL Document 54 Filed 10/21/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO,

                       Plaintiff,

               v.

JEFF ZUCKER, CHRIS CUOMO, CABLE NEWS                              Civil Action No.
NETWORK, INC., KEVIN ROBILLARD,                                   1:18-cv-02894-RCL
HUFFINGTON POST, TESSA STUART, and
ROLLING STONE,

                       Defendants.




        OPPOSITION TO PLAINTIFF’S MOTION FOR STATUS CONFERENCE

       Defendants oppose Plaintiff’s motion for a status conference. There is no need for a status

conference. Defendants’ motions to dismiss have been fully briefed and argued. Further, Plaintiff

failed to comply with Local Rule 7(m) by not conferring with Defendants prior to filing his motion.

Nor is Plaintiff’s “Notice of Supplement” relevant to the pending motions to dismiss. He appears

to merely be pointing out that an article in another publication that is unaffiliated with Defendants,

the Arizona Republic, separately referred to Plaintiff’s conviction as a felony.

Dated: October 21, 2019                               Respectfully submitted,

                                                      WILLIAMS & CONNOLLY LLP

                                                      By: /s/ Stephen J. Fuzesi
                                                      Kevin T. Baine
                                                      Stephen J. Fuzesi
                                                      Nicholas G. Gamse
                                                      725 Twelfth Street, N.W.
                                                      Washington, DC 20005
                                                      Telephone: (202) 434-5000
                                                      Facsimile: (202) 434-5029
                                                      sfuzesi@wc.com
Case 1:18-cv-02894-RCL Document 54 Filed 10/21/19 Page 2 of 3




                                  Attorneys for Defendants Jeff Zucker, Chris
                                  Cuomo, and Cable News Network, Inc.

                                  DAVIS WRIGHT TREMAINE LLP

                                  By: /s/ Alison Schary
                                  Alison Schary
                                  1919 Pennsylvania Avenue NW, Suite 800
                                  Washington, DC 20006
                                  Telephone: (202) 973-4248
                                  Facsimile: (202) 973-4499
                                  alisonschary@dwt.com

                                  Elizabeth A. McNamara (pro hac vice)
                                  Rachel Strom (pro hac vice)
                                  1251 Avenue of the Americas, 21st Floor
                                  New York, NY 10020
                                  Telephone: (212) 489-8230
                                  Facsimile: (212) 489-8340
                                  lizmcnamara@dwt.com

                                  Attorneys for Defendants Rolling Stone LLC
                                  and Tessa Stuart

                                  JASSY VICK CAROLAN LLP
                                  By: /s/ Jean-Paul Jassy
                                  Jean-Paul Jassy (pro hac vice)
                                  William T. Um (pro hac vice)
                                  Elizabeth H. Baldridge (pro hac vice)
                                  800 Wilshire Boulevard, Suite 800
                                  Los Angeles, CA 90017
                                  Telephone: (310) 870-7048
                                  Facsimile: (310) 870-7010
                                  jpjassy@jassyvick.com

                                  Laura C. Fraher (DC Bar No. 979720)
                                  SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                                  1742 N Street NW
                                  Washington, DC 20036
                                  Telephone: (202) 689-1900
                                  Facsimile: (202) 689-1901
                                  fraher@slslaw.com

                                  Attorneys for Defendants Huffington Post and
                                  Kevin Robillard
                              2
          Case 1:18-cv-02894-RCL Document 54 Filed 10/21/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 21, 2019, a copy of the foregoing was filed via the Court’s

electronic filing system, and served via that system upon all parties required to be served.


Dated: October 21, 2019                                      By: /s/ Nicholas G. Gamse
                                                             Nicholas G. Gamse




                                                 3
